DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0334597 to Bohn (“Bohn”), and further in view of U.S. Pub. No. 2017/0307841 to Nakamura et al. (“Nakamura”).
 	Regarding claim 1, Bohn teaches an in-vehicle image pickup device, comprising: 
an imaging element that includes a lens (see Figure 3 reference number 312, one or more lenses) and a lens holder on which at least one or more reference surfaces are formed (reference number 310 lens holder including the support housing portion 320), with an optical axis of the lens as a normal line (the optical axis is shown coming up through the center of reference number 310 in Figure 3 and extending down to the sensor 308); and 
a housing that includes an insertion portion through which the lens holder is inserted (reference number 316 housing with insertion portion reference number 317, where the lens holder 310 is inserted through 317), a facing surface which faces the reference surface (the bottom facing surface of 316 from the leftmost part of 316 to the rightmost part may be the facing surface and at least part of the facing surface faces the reference surface which is the top of 320) and at least two or more filling portions which penetrate from the facing surface to a surface opposite to the facing surface (the screws 325 go through a hole that penetrates the housing 316 from the facing surface which is the bottom facing horizontal section of 316 on the left and right sides, and up through the housing to the opposite front or object side facing surface).  However Bohn does not teach the two filling portions are adhesive filling portions.
Nakamura also teaches an imaging device for use in a vehicle and the production method for making the imaging device.  In Figure 1, Nakamura also describes a housing with an insertion hole, reference number 11, that receives a lens holder 20.  Nakamura teaches a screw to fasten the housing, and additionally uses an adhesive agent, reference number 4092 between the screws and the inner edges of the through holes 4042, see Figure 19.  Although the screws in Nakamura are fastening the housing to the back end of the camera instead of the front, the use of adhesive to contact the through hole in addition to the screw can be applied to the teaching of Bohn which uses only a screw on the front side to fasten the housing.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bohn with that of Nakamura to make the filling portion an adhesive filling portion by additionally adding an adhesive agent around the screws in the through hole to further strengthen the bond.  
 	Regarding claim 2, Bohn in view of Nakamura teach the in-vehicle image pickup device according to claim 1, wherein the imaging element has the reference surfaces formed at two places, and wherein the housing has two adhesive filling portions, but do not teach three adhesive filling portions and reference surfaces formed at three places.
One of ordinary skill in the art would find it obvious to add another reference surface and adhesive filling portion depending on the need based on the shape and size of the housing and device.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bohn in view of Nakamura with an additional reference surface place and adhesive filling portion to accommodate a particular size or shape of the parts that are secured together.
  	Regarding claim 3, Bohn in view of Nakamura teach the in-vehicle image pickup device according to claim 1, wherein the reference surface has a concave portion (see Figure 3 in Bohn, the reference surface of the lens holder includes a concave portion – the curved portion of reference number 320).
	Regarding claim 5, Bohn in view of Nakamura teach the in-vehicle image pickup device according to claim 1, wherein the reference surface has a convex portion (the curved surface of 320 in Bohn can be considered convex depending on the perspective; it is convex from the front perspective).
 	Regarding claim 6, Bohn in view of Nakamura teach the in-vehicle image pickup device according to claim 1, wherein, when viewed from an optical axis direction of the lens, the reference surface is disposed so as to surround the lens (this is seen in Figure 3 of Bohn).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bohn in view of Nakamura, further in view of U.S. Pub. No. 2015/0158435 to Ohsumi (“Ohsumi”).
 	Regarding claim 7, Bohn in view of Nakamura teach the in-vehicle image pickup device according to claim 1, but are silent on wherein the imaging element includes a first imaging element and a second imaging element having a configuration identical with a configuration of the first imaging element, and wherein the first imaging element and the second imaging element are arranged side by side to be parallel to each other in the optical axis.
	Ohsumi teaches an imaging system for a vehicle and comprises a stereo camera with left and right imaging sections (see paragraph [0024] and Figure 1).  The imaging elements, reference number 12, are arranged side by side with parallel optical axes.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bohn in view of Nakamura with that of Ohsumi to provide a second imaging element side by side with the first imaging element to provide stereo vision to aid in multidimensional imaging.  
Allowable Subject Matter
5.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697